                  3:19-cr-30067-SEM-TSH # 161     Page 1 of 13
                                                                                      E-FILED
                                                             Friday, 30 July, 2021 01:31:25 PM
                                                                 Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )                No. 19-cr-30067
                          )
TODD SHEFFLER and         )
ALEX BANTA,               )
                          )
         Defendant.       )


              ORDER RULING ON DEFENDANT BANTA’S
              PROPOSED VOIR DIRE QUESTIONS (d/e 87)

                                 Background

      This matter is set for jury trial commencing Monday, August 9, 2021.

U.S. Magistrate Tom Schanzle-Haskins will conduct jury selection on

Thursday, August 5, 2021, at 9:00 a.m. In preparation for jury selection,

Defendant Banta has submitted multiple proposed voir dire questions (see

d/e 87, Defendant Banta’s Proposed Voir Dire Questions) which pursuant

to Text Order entered June 2, 2021 by U.S. District Judge Richard Mills,

Defendant Sheffler joins. In the interest of clarity and efficiency, the Court

is ruling in advance of the jury selection on the proposed voir dire questions

submitted by the Defendants. Judge Schanzle-Haskins’ Prospective Juror

Questions in Criminal Cases (Judge Schanzle-Haskins’ Questions) and
                                 Page 1 of 13
                  3:19-cr-30067-SEM-TSH # 161      Page 2 of 13




U.S. District Judge Sue Myerscough’s Proposed Voir Dire Questions

referenced in the Defendants’ proposed voir dire questions are available on

the website of the District Court for the Central District of Illinois under

Local Rules and General Orders, Orders and Rules by Judge. References

to some of the questions on Judge Schanzle-Haskins’ Questions and

Judge Myerscough’s Proposed Voir Dire Questions will be included in this

ruling on the Defendant’s voir dire questions as set forth below.

      The Government has filed a blanket objection (see d/e 121,

Government’s Response to Defendant Banta’s Propose Voir Dire

Questions) to Defendant Banta’s Proposed Voir Questions (d/e 87). As to

the Government’s objection, it is overruled with regard to Defendants’

proposed voir dire questions which the Court states will be given as

specified below in this order.

   Rulings on Defendant Banta’s Proposed Voir Dire Questions (d/e 87)

   A. Defendants’ Questions regarding COVID-19

      The Defendants submit 19 questions regarding various aspects of the

COVID-19 pandemic. The Court takes precautions to ensure that the

prospective jurors are not unnecessarily exposed to COVID-19. In

addition, the Court asks the prospective jurors if there is any reason they

can’t give their full attention to the case (Judge Schanzle-Haskins’ Question

                                  Page 2 of 13
                  3:19-cr-30067-SEM-TSH # 161    Page 3 of 13




7). A prospective juror may give an affirmative answer to this question if he

or she has particular concerns regarding COVID-19. The questions

proposed by the Defendants over-emphasize the COVID-19 issues which

have little, if anything, to do with the merits of this case. Consequently, the

Court will not ask the Defendants’ COVID-19 questions 1-19.

   B. Additional non-COVID-19 Questions

Question 1

      With regard to Defendants’ 1 concerning medical / physical

conditions, the Court will ask Judge Schanzle-Haskins’ Question 6 which

asks the same question in a more general form. The Court will not ask

Defendants’ 1 as it is unduly invasive as to particular medical issues of the

prospective juror. Judge Schanzle-Haskins will modify his Question 6 to

state as follows: (6) Is there any member of the panel who has any special

disability, such as a visual, hearing, or other medical problem or any other

problem that would make serving as a member of this jury difficult or nearly

impossible?

Question 2

      The Court will ask Defendants’ 2 in this manner: Prior to appearing

for jury duty in this case, did you know any of the other potential jurors here

today? Give details.

                                 Page 3 of 13
                 3:19-cr-30067-SEM-TSH # 161    Page 4 of 13




Question 3

     The Court will introduce the parties in court who are involved in the

case and court personnel. In Judge Schanzle-Haskins Questions 15-19,

the Court asks the prospective jurors their knowledge of the case,

attorneys, persons at the counsel tables, and court personnel. Those

questions cover Defendants’ 3. The Court will ask those questions and will

not ask Defendants’ 3.

Question 4

     The Court declines to ask Defendants’ 4 because, as stated above,

Judge Schanzle-Haskins’ Questions 17, 18, and 19 cover these areas.

The Court does not refer to any of the law firms involved in the case.

Consequently, the Court will not ask the first paragraph of Defendants’ 4.

Regarding the second paragraph of Defendants’ 4, the Court will ask the

following question: Do you know anyone who works in a U.S. Attorney’s

Office?

     As to the question on the top of page 11 regarding knowledge of the

court personnel, Judge Schanzle-Haskins Question 19 will be asked and

covers the same subject matter. The Court will ask Judge Schanzle-

Haskins’ Question 19.




                                Page 4 of 13
                  3:19-cr-30067-SEM-TSH # 161    Page 5 of 13




      As to the second question on page 11, the Court asks in Judge

Schanzle-Haskins’ Question 18 whether the prospective jurors know any of

the people seated at the counsel tables. The Court will announce the

people seated at counsel tables, and consequently, will not ask the

Defendants’ second question on page 11.

Question 5

      With regard to Defendants’ 5, the Court reads the witness list and in

Judge Schanzle-Haskins’ Question 20, asks the prospective jurors about

their knowledge of witnesses. Consequently, Defendants’ 5 is unnecessary

and will not be asked.

Question 6

      The Court will ask Defendants’ 6 in this manner: The events in this

case occurred at Western Illinois Correctional Center. Do you know

anyone who was, or is, employed or connected with Western Illinois

Correctional Center in Mt. Sterling? If the prospective juror answers in the

affirmative, the Court will follow-up on the question.

Question 7

      With regard to Defendants’ 7, the subject matter is covered by Judge

Schanzle-Haskins’ Questions 15 and 16. If any answer is affirmative, the




                                 Page 5 of 13
                  3:19-cr-30067-SEM-TSH # 161    Page 6 of 13




Court will ask appropriate follow-up questions. Defendants’ 7 will not be

asked.

Question 8

      With regard to Defendants’ 8, the Court will ask Judge Schanzle-

Haskins’ Questions 11 and 12 with the inclusion of the phrase “or close

personal friend” included. If the answer is affirmative, the Court will ask

appropriate follow-up questions. The Court will not ask Defendants’ 8.

Question 9

      With regard to Defendants’ 9, the Court will ask Judge Schanzle-

Haskins’ Question 8 which sufficiently covers the issue and will ask

appropriate follow-up questions. The Court will not ask Defendants’ 9.

Question 10

      With regard to Defendants’ 10, the Court will ask Judge Schanzle-

Haskins’ Questions 10 and 12 and ask appropriate follow-up questions.

The Court will not ask Defendants’ 10.

Question 11

      The Court will ask Defendants’ 11 and follow-up in the event there

are affirmative responses.




                                Page 6 of 13
                  3:19-cr-30067-SEM-TSH # 161     Page 7 of 13




Question 12

      With regard to Defendants’ 12, the Court will add the word “witness”

to Judge Schanzle-Haskins’ Question 10 and ask regarding participation in

a “legal proceeding” in lieu of the word “lawsuit”.

Question 13

      The Court will ask Defendants’ 13 with appropriate follow-up

questions.

Question 14

      The Court will ask Defendants’ 14 in lieu of Judge Schanzle-Haskins’

Question 13.

Question 15

      The Court will ask Defendants’ 15 with the exception of the last

question posed in 15 as that question is covered by Judge Schanzle-

Haskins’ Question 11.

Question 16

      The Court will ask Defendants’ 16.

Question 17

      The Court will ask Defendants’ 17.

Question 18

      The Court will ask Defendants’ 18.

                                 Page 7 of 13
                 3:19-cr-30067-SEM-TSH # 161    Page 8 of 13




Question 19

     The Court will ask Defendants’ 19 and appropriate follow-up

questions.

Question 20

     The Court will ask Defendants’ 20 and appropriate follow-up

questions.

Question 21

     The Court will ask Defendants’ 21 combined with Defendants’ 20.

Question 22

     With regard to Defendants’ 22 and it’s sub-parts on pages 24 and 25,

the Court will ask the following: “There may be testimony in this case from

persons who are employed as correctional officers and law enforcement

officers. Is there any reason you would not be able to evaluate the

testimony of any person employed as a correctional officer or law

enforcement officer in the same manner that you evaluate the testimony of

any other witness in this case?” The Court will not ask the remaining

questions.

     With regard to the last question submitted by the Defendants on page

24 and continued on page 25, in lieu of that question, the Court will ask the

following: “There may be testimony in this case from persons who are, or

                                Page 8 of 13
                  3:19-cr-30067-SEM-TSH # 161      Page 9 of 13




who have been, inmates in a prison. Is there any reason that you would

not be able to evaluate the testimony of any person who is or was in prison

in the same manner that you evaluate the testimony of any other witness in

this case?” The Court will not ask the remaining sub-parts of this question.

      The Court declines to ask the question at the bottom of page 25 as it

is adequately covered by the previous questions and Judge Schanzle-

Haskins’ Question 27.

Question 23

      The Court will not ask Defendants’ 23 as it is overbroad and not

sufficiently related to the issues in this case.

Question 24

      The Court will not ask Defendants’ 24 as it is overbroad and covers

issues that are covered by other general voir dire questions asked by the

Court. Potentially, it would cover a multitude of minor crimes which are

irrelevant to this case.

Question 25

      The Court will ask Defendants’ 25.

Question 26

      The Court will ask Defendants’ 26.




                                  Page 9 of 13
                 3:19-cr-30067-SEM-TSH # 161     Page 10 of 13




Question 27

      The Court will not ask Defendants’ 27 as it is covered by Judge

Schanzle-Haskins’ Question 22.

Question 28

      The Court will not ask Defendants’ 28 as it is adequately covered by

Judge Schanzle-Haskins’ Question 28.

Question 29

      The Court will not ask Defendants’ 29 as it is covered by Judge

Schanzle-Haskins’ Questions 21 and 22.

Question 30

      The Court will not ask the questions contained in Defendants’ 30.

The questions are overbroad and appear to be designed to present

argument to the prospective jurors. In lieu of Defendants’ 30, the Court will

ask Judge Schanzle-Haskins’ Question 29 in the following form: “Under

the law of the United States, all people regardless of their race are entitled

to equal treatment under the law. Do any of you have any problem with

this concept?”




                                Page 10 of 13
                 3:19-cr-30067-SEM-TSH # 161   Page 11 of 13




Question 31

     The Court will not ask Defendants’ 31 as it is overbroad and vague.

This question is covered generally by questions contained in Judge

Schanzle-Haskins’ Questions.

Question 32

     The Court will not ask Defendants’ 32 as it is covered by Judge

Schanzle-Haskins’ Question 9.

Question 33

     The Court will ask Defendants’ 33, inserting the word “regularly”, and

appropriate follow-up questions.

Question 34

     The Court will not ask Defendants’ 34 as it is overbroad and general.

Question 35

     The Court will not ask Defendants’ 35.

Question 36

     The Court will not ask Defendants’ 36 as the Court instructs the

prospective jurors not to consult outside media.

Question 37

     In regard to Defendants’ 37, these questions seek to question jurors

regarding a variety of news stories “over the past year or so”. Topics

                               Page 11 of 13
                 3:19-cr-30067-SEM-TSH # 161      Page 12 of 13




include the Blue Lives Matter movement, the Defund the Police movement,

news stories about police use of force, and books or publications regarding

operation of jails or prisons. The Court will not ask these questions. The

questions are broad in scope. Extended discussion regarding these topics

may suggest to prospective jurors that they may, or should, consider news

stories on the topics suggested or, for that matter, other news stories in

their consideration of a verdict in this case. Jurors are instructed that they

must base their decision on the evidence presented in the courtroom and

the law provided by the Court. The wide-ranging topics sought to be

discussed in voir dire by defense counsel may suggest to prospective

jurors that they should consider matters outside the evidence and law

presented in court and, potentially, could interfere with the jurors decision

and deliberations in this case.

Question 38

      The Court will not ask Defendants’ 38 as the topic is covered by

Judge Schanzle-Haskins’ Question 7.

Question 39

      The Court will not ask Defendants’ 39. The subject matter is covered

by Judge Schanzle-Haskins’ Question 31. The Court declines to question

the prospective jurors about their religious or moral views or beliefs.

                                  Page 12 of 13
                 3:19-cr-30067-SEM-TSH # 161    Page 13 of 13




Question 40

     The Court will not ask Defendants’ 40. The jurors are to decide the

case based upon evidence presented in the courtroom and the laws

provided by the Court. Asking the prospective jurors their “opinion” during

voir dire runs counter to the function of the jury and may confuse

prospective jurors regarding their decisions and verdict in the case.

Question 41

     The Court will not ask Defendants’ 41. The subject matter of the

question is covered by Judge Schanzle-Haskins’ Question 33.

Question 42

     The Court will not ask Defendants’ 42 as it is covered by Judge

Schanzle-Haskins’ Question 31.

Question 43

     The Court will not ask Defendants 43 as it is covered by Judge

Schanzle-Haskins’ Question 5.

ENTERED: July 30, 2021


                             __s/ Tom Schanzle-Haskins_____
                                   TOM SCHANZLE-HASKINS
                             UNITED STATES MAGISTRATE JUDGE



                               Page 13 of 13
